DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/02/2021.
Claim(s) 4, 5, 7, 18-21, 24 and 26-50 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-3, 6, 8-17, 22-23 and 25 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 2/2/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-3, 6, 8-17, 22-23 and 25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayashi et al., “Terminal device, base station device, communications method, and integrated circuit”, 8/10/2017, WIPO, WO 2017135052, Huang et al., “Method And Device for Generating Random Access Limit Set Leader Sequences in LTE (Long Term Evolution) System”, 12/7/2011, CN, CN 102271416 and Zhang et al. US 20170373902.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claim(s) 1, 2, 3, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 22, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al., “Terminal device, base station device, communications method, and integrated circuit”, 8/10/2017, WIPO, WO 2017135052 (citations are from English machine language translation, cited in Non-Final Rejection dated 9/17/2020) in view of Huang et al., “Method And Device for Generating Random Access Limit Set Leader Sequences in LTE (Long Term Evolution) System”, 12/7/2011, CN, CN 102271416 (citations are from English machine language translation, cited in Non-Final Rejection dated 9/17/2020) and in further view of Zhang et al. US 20170373902.

As to claim 1:
Hayashi et al. discloses:
A method for information transmission, comprising:
acquiring, by a first device, first indication information transmitted by a second device, wherein the first indication information is used to request first system information required by the second device, and the first indication information is first physical ... indication information or ..., wherein the acquiring, by the first device, the first indication information transmitted by the second device comprises:
(“The following describes channel settings for sending system information requests. The channel setting for transmitting the system information request 
(“The SI type (information block) corresponding to the system information request may be given depending on the resource to which the system information request is transmitted. The base station apparatus 3 may transmit a non-demand SI for indicating a plurality of sets of resources for transmitting a system information request. Each of the plurality of sets may correspond to a different SI type. That is, a set of resources may be set for each SI type corresponding to the system information request. For example, a first set of resources for transmitting a system information request corresponding to a first SI type and a second set of resources for transmitting a system information request corresponding to a second SI type are: , May be set individually.
The terminal device 1 may select one set from the plurality of sets based on the SI type that requests the base station device 3 to transmit. The terminal device 1 may select one resource from the selected set. The terminal device 1 may randomly select one resource from the selected set.
The base station apparatus 3 may transmit the SI type corresponding to the resource based on the resource that has received the system information 
(“SI type D includes information related to scheduling of other system information. The information related to scheduling of the other system information may include information for indicating a time window in which an SI type other than SI type C is transmitted. The time window may be defined for each SI type. SI type D may indicate a set of subframes in which a certain SI type can be transmitted and / or a set of subframes in which the certain SI type cannot be transmitted. The set of subframes may be common for multiple SI types.”; Hayashi et al.; p.6, para. 1)
(where
“base station” maps to “first device”
“terminal device” maps to “second device”
“terminal device 1 may select one set from the plurality of sets based on the SI type that requests the base station device 3 to transmit”/”D: information / information for indicating the physical root sequence index u corresponding to the preamble” maps to “acquiring, by a first device, first indication information transmitted by a second device, wherein the first indication information is used to request first system information required by the second device”, “select one set of the plurality of sets based on the SI type”/”D: information / information for indicating the physical root sequence index u corresponding to the preamble” “first indication information”, “requests” maps to “transmitted by the second device”, “SI” maps to “system information”
“SI type D includes information related to scheduling of other system information” maps to “required by the second device”, where providing “information related to scheduling” is considered as required by the terminal device for access,
“D: information / information for indicating the physical root sequence index u corresponding to the preamble” maps to “the first indication information is first physical ... indication information”, where “information for indicating the physical root sequence” maps to “first physical...indication information”)

acquiring, by the first device, the first physical ... indication information transmitted by the second device via ... a physical ..., corresponding to the first system information; ; and
(where
““D: information / information for indicating the physical root sequence index u corresponding to the preamble”/” the base station apparatus 3 may transmit the on-demand SI of the SI type indicated by the system information request B based on the reception of the system information request B” maps to ““D: information / information for indicating the physical root sequence index u corresponding to the preamble”, where “physical root sequence” maps to “first physical...indication information”, “may transmit the on-demand SI of the SI type “corresponding”

transmitting, by the first device, the first system information according to the first indication information.
(“The system information request may include the above preamble. When the system information request is a preamble, the SI type (information block) to which the system information request corresponds may be given by the preamble index (physical route sequence index u and cyclic shift C v ). The terminal device 1 may determine the preamble index (the physical route sequence index u and the cyclic shift C v ) based on the SI type that requests the base station device 3 to transmit. The base station apparatus 3 may transmit the SI type corresponding to the preamble index based on reception of the preamble corresponding to the preamble index (physical route sequence index u and cyclic shift C v ). The non-demand SI may include information for indicating the correspondence between the preamble index (physical route sequence index u and cyclic shift C v ) and the SI type.”; Hayashi et al.; p.9, last para. and p10. first para.)
(where
“The base station apparatus 3 may transmit the SI type corresponding to the preamble index based on reception of the preamble corresponding to the preamble index (physical route sequence index u and cyclic shift C v )” maps to “transmitting, by the first device, the first system information according to the first indication information”, where “base station apparatus 3 may transmit the SI “first system information”, “corresponding to the preamble index (physical route sequence index u” maps to “according to the first indication information”)

Hayashi et al. teaches a terminal requesting and receiving on-demand system information to/from a base station.

Hayashi et al. as described above does not explicitly teach:
[first physical] layer [indication information]
wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information

However, Huang et al. further teaches a layer capability which includes:
[first physical] layer [indication information]
(“step 5, physical layer according to the N and du calculated out of sequence of cyclic shift Cv and the physical root sequence number u”; claim 1)
(“For physical layer of UE, primary working random access is the generation and transmission of the random access preamble sequence. the random access leader sequence is for generating and sending process physical layer firstly obtained from high-level physical random access channel (PRACH) parameter configuration, preamble format, initial logical root sequence number (indeXinit), the root sequence cyclic shift configuration (Ncs. nfig), and set type (limiting collection/non-limited set) information such as, secondly, obtaining 
(where
“physical layer according to the N and du calculated out of sequence of cyclic shift Cv and the physical root sequence number u”/” For physical layer of UE, primary working random access is the generation and transmission of the random access preamble sequence. the random access leader sequence is for generating and sending process physical layer firstly obtained from high-level physical random access channel (PRACH) parameter configuration, preamble format, initial logical root sequence number (indeXinit)” maps to “[first physical] layer [indication information]”

Huang et al. teaches communicating physical layer information via a random access.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the layer capability of Huang et al. into Hayashi et al. By modifying the physical root sequence index of Hayashi et al. to include the layer capability as taught by the physical root 

However, Zhang et al. further teaches a PRB/SIB capability which includes:
wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information
 (“Considering a transport block size (TBS) size limitation, there may be challenge to define a single SIB that contains all the substantial information that are required by or beneficial to the Rel-13 low complexity UEs. Therefore, multiple SIBs may be defined to provide more flexibility. For example, a new M-SIB1 can be defined similar to current SIB1. The new M-SIB1 can contain key information about the cell and network. The new M-SIB1 can also contain the scheduling information of other System Information messages which provide accessorial parameters of the cell. The Rel-13 low complexity UEs may optionally acquire those system information based on demand.”; Zhang et al.; 0062)
(“Although it may be possible to indicate the new type of UE specific parameter by utilizing spare bits in MIB, another approach according to certain embodiments is that the UE may be able to detect M-SIB1 without prior knowledge of bandwidth allocation. This may be useful if, for example, the frequency location of M-SIB1 could not be carried in MIB. For example, the physical downlink shared channel (PDSCH) for M-SIB1 can be mapped to the 
(“According to further aspects of certain embodiments, an indication of the TBS of other M-SIBs can be provided in M-SIB1. If the M-SIBs are transmitted in the center 6 PRBs as M-SIB1, the UE may only need to know the TBS of the PDSCH transmission of other M-SIB(s). The TBS index could be added as additional parameter inside the updated schedulingInfoList. Alternatively the M-SIBs could also be transmitted within other narrowband location in the system. The frequency location for M-SIBs could also be added as another scheduling parameter inside schedulingInfoList.”; Zhang et al.; 0087)
(“FIG. 6 illustrates intermittent SI transmission, according to certain embodiments, while FIG. 7 illustrates continuous SI transmission, according to certain embodiments. As can be seen from a comparison of FIG. 6 with FIG. 7, a difference between the two embodiments is that in the former case, the transmission of the various M-SIBs may occur less frequently but close to one another, whereas in the latter case, the transmission of the various M-SIBs may occur at regular intervals with respect to one another. Other transmission patterns are also permitted.”; Zhang et al.; 0085”
(where
“M-SIB1 can be mapped to the central 6 physical resource blocks (PRBs)”/”other M-SIBs can be provided in M-SIB1. If the M-SIBs are transmitted in the center 6 PRBs as M-SIB1”/”the UE may only need to know the TBS of the PDSCH transmission of other M-SIB(s)”/”transmission of the various M-SIBs may “wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information”, where ““physical resource blocks (PRBs)” maps to “physical layer resource blocks”, “M-SIB1”/”other “M-SIBs” maps to “pieces of first system information”, where “mapped”/”occur less frequently but close to one another”/”occur at regular intervals with respect to one another” maps to “correspondences”, where the “various M-SIBs” occurring in different instances of time and the “UE” needing to know the “TBS” of “other M-SIBs(s)” is considered as indicating that the “M-SIB1” and the “other M-SIBs” are separated in time with the “M-SIB1”/”other M-SIBs” mapped to the “central 6 physical resource blocks” maps to “one-to-one correspondence”, where FIGs 6-7 is also considered as indicating the “M-SIB1”/”other M-SIBs” are separated in time)

Zhang et al. teaches communication of “M-SIB1”/”other M-SIBs” mapped with a PRB and dispersed in time.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PRB/SIB capability of Zhang et al. into Hayashi et al. By modifying the on-demand SI of Hayashi et al. to include the PRB/SIB capability as taught by the SI of Zhang et al., the benefits of improved transmission efficiency (Hayashi et al.; p.3, para. 6) 

As to claim 2:
Hayashi et al. as described above does not explicitly teach:
wherein transmitting, by the first device, the first system information according to the first indication information comprises:
transmitting, by the first device, the first system information according to the first indication information by means of one of a broadcast, … or ….

However, Zhang et al. further teaches a broadcast capability which includes:
wherein transmitting, by the first device, the first system information according to the first indication information comprises:
transmitting, by the first device, the first system information according to the first indication information by means of one of a broadcast, … or ….
(“Unlike current SIB scheduling in which the transmission of the SI message is dynamic based on PDCCH indication within the associated SI-window, certain embodiments may transmit the SI messages either intermittently or continuously. The transmission pattern may be predefined by specification or broadcasted by M-SIB1 as one new parameter in schedulingInfoList.”; Zhang et al.; 0084)



As to claim 3:
Hayashi et al. discloses:
the first device is a network device and the second device is a terminal device. 
 (“The SI type (information block) corresponding to the system information request may be given depending on the resource to which the system information request is transmitted. The base station apparatus 3 may transmit a non-demand SI for indicating a plurality of sets of resources for transmitting a system information request. Each of the plurality of sets may correspond to a different SI type. That is, a set of resources may be set for each SI type corresponding to the system information request. For example, a first set of resources for transmitting a system information request corresponding to a first SI type and a second set of resources for transmitting a system information request corresponding to a second SI type are: , May be set individually.

The base station apparatus 3 may transmit the SI type corresponding to the resource based on the resource that has received the system information request. The base station apparatus 3 may transmit the SI type corresponding to the set based on the set of resources corresponding to the resource that has received the system information request.”; Hayashi et al.;p.10, para. 2-4)
 (where
“base station” maps to “network device”
“terminal device” maps to “terminal device”

As to claim 6:
Hayashi et al. discloses:
before acquiring, by the first device, the first indication information transmitted by the second device,
transmitting, by the first device, second indication information via broadcasting or ..., the second indication information indicating system information which can be transmitted by the first device.
(“NX-PBCH may be used to broadcast non-demand SI.”; Hayashi et al.; p.7, para. 3)

(“The above-described SI type A to SI type O may be non-demand SI. Some of the above-described SI type A to SI type O may be on-demand SI and the others may be non-demand SI. The SI type A, the SI type B, the SI type C, the SI type D, and the SI type I may be non-demand SI and the other SI types may be on-demand SI.”; Hayashi et al.; p.6, last para.)
(where
“broadcast non-demand SI”/” SI type A to SI type O may be non-demand SI”/” the others may be non-demand SI”/”SI type D, and the SI type I may be non-demand” maps to “transmitting, by the first device, second indication information via broadcasting”, where “non-demand SI” maps to “second indication information”, “broadcast” maps to “broadcasting”,
“SI type D may indicate a set of subframes in which a certain SI type can be transmitted”/”SI type D...may be non-demand”/”broadcast non-demand SI” maps to “the second indication information indicating system information which can be transmitted by the first device”, where “can be transmitted” maps to “which can be transmitted”
where it is considered that the “non-demand”/”SI type D” is to be “broadcast” before the “set of subframes in which a certain SI type can be transmitted” which maps to “before acquiring”)
		
As to claim 8:

wherein broadcasting, by the first device, the second indication information comprises:
broadcasting, by the first device, the second indication information, wherein the second indication information is one of second physical layer indication information, ... or ....
(“NX-PBCH may be used to broadcast non-demand SI.”; Hayashi et al.; p.7, para. 3)
(“SI type D may indicate a set of subframes in which a certain SI type can be transmitted”; Hayashi et al.; p.6, para. 1)
(“The above-described SI type A to SI type O may be non-demand SI. Some of the above-described SI type A to SI type O may be on-demand SI and the others may be non-demand SI. The SI type A, the SI type B, the SI type C, the SI type D, and the SI type I may be non-demand SI and the other SI types may be on-demand SI.”; Hayashi et al.; p.6, last para.)
(where
“indicate a set of subframes” maps to “second physical layer indication information”)

As to claim 9:
Hayashi et al. discloses:
wherein broadcasting, by the first device, the second indication information comprises one of:
transmitting, by the first device, the second physical layer indication information corresponding to different system information or different system information sets through one of different physical layer channels, ..., or ...;...or...
(“The downlink data may include on-demand SI and non-demand SI. On-demand SI and non-demand SI may be transmitted on different NXPDSCHs. In other words, the on-demand SI and the non-demand SI may not be transmitted on the same NX-PDSCH.”; Hayashi et al.; p.7, para. 6)
(“NX-PBCH may be used to broadcast non-demand SI.”; Hayashi et al.; p.7, para. 3)
(“SI type D may indicate a set of subframes in which a certain SI type can be transmitted”; Hayashi et al.; p.6, para. 1)
(“The above-described SI type A to SI type O may be non-demand SI. Some of the above-described SI type A to SI type O may be on-demand SI and the others may be non-demand SI. The SI type A, the SI type B, the SI type C, the SI type D, and the SI type I may be non-demand SI and the other SI types may be on-demand SI.”; Hayashi et al.; p.6, last para.)
(where
“indicate a set of subframes” maps to “second physical layer indication information”,
“SI type D”/”non-demand SI”/ “NX-PBCH may be used to broadcast non-demand SI.” is different than “On-demand SI ... may be transmitted on different NXPDSCHs” which maps to “different physical layer channels”
“different system information or different system information sets”

As to claim 10:
Hayashi et al. discloses:
determining, by the first device, second system information, wherein the second system information is system information associated with the first system information; and
 transmitting, by the first device, the second system information.
 (“SI type D includes information related to scheduling of other system information. The information related to scheduling of the other system information may include information for indicating a time window in which an SI type other than SI type C is transmitted. The time window may be defined for each SI type. SI type D may indicate a set of subframes in which a certain SI type can be transmitted and / or a set of subframes in which the certain SI type cannot be transmitted. The set of subframes may be common for multiple SI types.”; Hayashi et al.; p.6, para. 1)
(where
“SI type D” maps to “first system information”
“certain SI type can be transmitted”/”certain SI type cannot be transmitted” maps to “second system information”
“can be”/”cannot be” maps to “associated”
“transmitting, by the first device, the second system information”

As to claim 11:
Hayashi et al. discloses:
determining, by the first device, other system information in a system information set to which the first system information belongs as the second system information, or...
(“An example of information block is shown below. The plurality of information blocks may include the following SI types A to SI type O.”; Hayashi et al.; p.5, 4 para. from bottom)
(“SI type D includes information related to scheduling of other system information. The information related to scheduling of the other system information may include information for indicating a time window in which an SI type other than SI type C is transmitted. The time window may be defined for each SI type. SI type D may indicate a set of subframes in which a certain SI type can be transmitted and / or a set of subframes in which the certain SI type cannot be transmitted. The set of subframes may be common for multiple SI types.”; Hayashi et al.; p.6, para. 1)
(where
“plurality of information blocks may include the following SI types A to SI type O” maps to “other system information”,
“to which the first system information belongs”,
“SI type can be transmitted”/”SI type cannot be transmitted” maps to “second system information”,

As to claim 12:
Hayashi et al. discloses:
wherein the first system information comprises at least one of:
..., scheduling information of information block in which the first system information is located
(“SI type D includes information related to scheduling of other system information. The information related to scheduling of the other system information may include information for indicating a time window in which an SI type other than SI type C is transmitted. The time window may be defined for each SI type. SI type D may indicate a set of subframes in which a certain SI type can be transmitted and / or a set of subframes in which the certain SI type cannot be transmitted. The set of subframes may be common for multiple SI types.”; Hayashi et al.; p.6, para. 1)
(where
“SI type D” maps to “first system information”,
“scheduling of the other system information” maps to “scheduling information of information block”)

A method for information transmission, comprising:
determining, by a first device, that system information needs to be transmitted, when a sequence is detected on radio resources for transmitting first indication information by the second device, wherein the first indication information is used to request for the system information, and the first indication information is first physical ... indication information or ... and wherein the first physical ... indication information transmitted by the second device is acquired via ... or a physical layer sequence, corresponding to the system information...
transmitting, by the first device, the system information.

As to claim 13:
Hayashi et al. discloses:
A method for information transmission, comprising:
determining, by a first device, that system information needs to be transmitted, when a sequence is detected on radio resources for transmitting first indication information by the second device, wherein the first indication information is used to request for the system information, and the first indication information is first physical ... indication information or ... and wherein the first physical ... indication information transmitted by the second device is acquired via a physical ..., corresponding to the system information...
 (“The following describes channel settings for sending system information requests. The channel setting for transmitting the system information request may be common to a plurality of terminal devices 1. The non-demand SI may 
(“The SI type (information block) corresponding to the system information request may be given depending on the resource to which the system information request is transmitted. The base station apparatus 3 may transmit a non-demand SI for indicating a plurality of sets of resources for transmitting a system information request. Each of the plurality of sets may correspond to a different SI type. That is, a set of resources may be set for each SI type corresponding to the system information request. For example, a first set of resources for transmitting a system information request corresponding to a first SI type and a second set of resources for transmitting a system information request corresponding to a second SI type are: , May be set individually.
The terminal device 1 may select one set from the plurality of sets based on the SI type that requests the base station device 3 to transmit. The terminal device 1 may select one resource from the selected set. The terminal device 1 may randomly select one resource from the selected set.
The base station apparatus 3 may transmit the SI type corresponding to the resource based on the resource that has received the system information request. The base station apparatus 3 may transmit the SI type corresponding to 
(“SI type D includes information related to scheduling of other system information. The information related to scheduling of the other system information may include information for indicating a time window in which an SI type other than SI type C is transmitted. The time window may be defined for each SI type. SI type D may indicate a set of subframes in which a certain SI type can be transmitted and / or a set of subframes in which the certain SI type cannot be transmitted. The set of subframes may be common for multiple SI types.”; Hayashi et al.; p.6, para. 1)
(“The system information request may include the above preamble. When the system information request is a preamble, the SI type (information block) to which the system information request corresponds may be given by the preamble index (physical route sequence index u and cyclic shift C v ). The terminal device 1 may determine the preamble index (the physical route sequence index u and the cyclic shift C v ) based on the SI type that requests the base station device 3 to transmit. The base station apparatus 3 may transmit the SI type corresponding to the preamble index based on reception of the preamble corresponding to the preamble index (physical route sequence index u and cyclic shift C v ). The non-demand SI may include information for indicating the correspondence between the preamble index (physical route sequence index u and cyclic shift C v ) and the SI type.”; Hayashi et al.; p.9, last para. and p10. first para.)

(where
“base station” maps to “first device”
“terminal device” maps to “second device”
“an SI type (information block) to which the system information request corresponds may be given by a preamble index (a physical route sequence index u and a cyclic shift C.sub.v). The terminal apparatus 1, based on an SI type that the terminal apparatus 1 requests the base station apparatus 3 to transmit, may decide a preamble index (a physical route sequence index u, and a cyclic shift C.sub.v). The base station apparatus 3, based on reception of a preamble corresponding to the preamble index (the physical route sequence index u, and the cyclic shift C.sub.v) may transmit an SI type corresponding to the preamble index.” maps to “determining, by a first device, that system information needs to be transmitted, when a sequence is detected”, where “requests the base station apparatus 3 to transmit...may transmit an SI type” maps to “determining, by a first device, that system information needs to be transmitted”, “physical route sequence” maps to “sequence”, 
“physical route sequence index u” maps to “first indication information”
“terminal apparatus 1 requests”/”transmit an SI type” maps to “first indication information is used to request for the system information”
“physical route sequence index u” maps to “the first indication information is first physical ... indication information”,
“corresponding to the system information”,
“system information request may be transmitted on a physical channel “ maps to “detected on radio resources” 
)

transmitting, by the first device, the system information.
 (where
“The base station apparatus 3 may transmit the SI type corresponding to the preamble index based on reception of the preamble corresponding to the preamble index (physical route sequence index u and cyclic shift C v )” maps to “transmitting, by the first device, the first system information”, where “base station apparatus 3 may transmit the SI type” maps to “system information”,)

Hayashi et al. teaches a terminal requesting and receiving on-demand system information to/from a base station.

Hayashi et al. as described above does not explicitly teach:
[first physical] layer [indication information]
wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information


[first physical] layer [indication information]
(“step 5, physical layer according to the N and du calculated out of sequence of cyclic shift Cv and the physical root sequence number u”; claim 1)
(“For physical layer of UE, primary working random access is the generation and transmission of the random access preamble sequence. the random access leader sequence is for generating and sending process physical layer firstly obtained from high-level physical random access channel (PRACH) parameter configuration, preamble format, initial logical root sequence number (indeXinit), the root sequence cyclic shift configuration (Ncs. nfig), and set type (limiting collection/non-limited set) information such as, secondly, obtaining preamble (Cp, eamble), when eNode B does not assign a dedicated preamble, the UE randomly selects one preamble code from the preamble small area distribution of 64 available, then according to the parameter configuration provides high and Cpreamble computing a cyclic shift value, then the cyclic shift generated leader sequence hdoff-Chu (ZC) root sequence. finally sending the leading sequence to a certain power.”; Huang et al.; 0003)
(where
“physical layer according to the N and du calculated out of sequence of cyclic shift Cv and the physical root sequence number u”/” For physical layer of UE, primary working random access is the generation and transmission of the random access preamble sequence. the random access leader sequence is for generating and sending process physical layer firstly obtained from high-level “[first physical] layer [indication information]”

Huang et al. teaches communicating physical layer information via a random access.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the layer capability of Huang et al. into Hayashi et al. By modifying the physical root sequence index of Hayashi et al. to include the layer capability as taught by the physical root sequence number of Huang et al., the benefits of improved transmission efficiency (Hayashi et al.; p.3, para. 6) with reduced generation time (Huang et al.; Abstract) are achieved.

However, Zhang et al. further teaches a PRB/SIB capability which includes:
wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information
 (“Considering a transport block size (TBS) size limitation, there may be challenge to define a single SIB that contains all the substantial information that are required by or beneficial to the Rel-13 low complexity UEs. Therefore, multiple SIBs may be defined to provide more flexibility. For example, a new M-SIB1 can be defined similar to current SIB1. The new M-SIB1 can contain key 
(“Although it may be possible to indicate the new type of UE specific parameter by utilizing spare bits in MIB, another approach according to certain embodiments is that the UE may be able to detect M-SIB1 without prior knowledge of bandwidth allocation. This may be useful if, for example, the frequency location of M-SIB1 could not be carried in MIB. For example, the physical downlink shared channel (PDSCH) for M-SIB1 can be mapped to the central 6 physical resource blocks (PRBs), the way the PBCH has been transmitted.”; Zhang et al.; 0067)
(“According to further aspects of certain embodiments, an indication of the TBS of other M-SIBs can be provided in M-SIB1. If the M-SIBs are transmitted in the center 6 PRBs as M-SIB1, the UE may only need to know the TBS of the PDSCH transmission of other M-SIB(s). The TBS index could be added as additional parameter inside the updated schedulingInfoList. Alternatively the M-SIBs could also be transmitted within other narrowband location in the system. The frequency location for M-SIBs could also be added as another scheduling parameter inside schedulingInfoList.”; Zhang et al.; 0087)
(“FIG. 6 illustrates intermittent SI transmission, according to certain embodiments, while FIG. 7 illustrates continuous SI transmission, according to 
(where
“M-SIB1 can be mapped to the central 6 physical resource blocks (PRBs)”/”other M-SIBs can be provided in M-SIB1. If the M-SIBs are transmitted in the center 6 PRBs as M-SIB1”/”the UE may only need to know the TBS of the PDSCH transmission of other M-SIB(s)”/”transmission of the various M-SIBs may occur less frequently but close to one another, whereas in the latter case, the transmission of the various M-SIBs may occur at regular intervals with respect to one another”/FIGs. 6-7 maps to “wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information”, where ““physical resource blocks (PRBs)” maps to “physical layer resource blocks”, “M-SIB1”/”other “M-SIBs” maps to “pieces of first system information”, where “mapped”/”occur less frequently but close to one another”/”occur at regular intervals with respect to one another” maps to “correspondences”, where the “various M-SIBs” occurring in different instances of time and the “UE” needing to know the “TBS” of “other M-SIBs(s)” is considered as indicating that the “M-SIB1” and the “other M-SIBs” are separated in time with the “M-SIB1”/”other M-SIBs” mapped to the “central 6 physical resource blocks” maps to “one-to-one correspondence”, where FIGs 6-7 is also considered as indicating the “M-SIB1”/”other M-SIBs” are separated in time)

Zhang et al. teaches communication of “M-SIB1”/”other M-SIBs” mapped with a PRB and dispersed in time.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PRB/SIB capability of Zhang et al. into Hayashi et al. By modifying the on-demand SI of Hayashi et al. to include the PRB/SIB capability as taught by the SI of Zhang et al., the benefits of improved transmission efficiency (Hayashi et al.; p.3, para. 6) with improved DL capacity/reduced power consumption (Zhang et al.; 0079) are achieved.

As to claim 14:
Hayashi et al. discloses:
wherein transmitting, by the first device, the system information comprises determining a terminal device which is capable of transmitting the first indication information using the resources; and
transmitting, by the first device, the system information further comprises transmitting the system information to the terminal device.
(“The system information request may include the above preamble. When the system information request is a preamble, the SI type (information block) to 

As to claim 15:
Hayashi et al. discloses:
the resources are one or ... of at least two of a physical channel, ...,...,....
(“A preamble corresponding to a system information request may be transmitted on a physical channel ....”; p.8, para. 2)

As to claim 16:
Hayashi et al. discloses:
A method for information transmission, comprising:
transmitting, by a second device, first indication information to a first device, wherein the first indication information is used to request first system information required by the second device, and the first indication information is first physical ... indication information or ..., wherein transmitting, by the second device, the first indication information to the first device comprises: transmitting by the second device, the first physical ... indication information ..., corresponding to the first system information: or ...
 (“The following describes channel settings for sending system information requests. The channel setting for transmitting the system information request may be common to a plurality of terminal devices 1. The non-demand SI may include information for setting a channel for transmitting a system information request. Information for setting a channel for transmitting a system information request may include a part or all of the following information A to information I. Information ... D: information / information for indicating the physical root sequence index u corresponding to the preamble”; Hayashi et al.; p.8, last two lines and p. 9, first para.)
(“The SI type (information block) corresponding to the system information request may be given depending on the resource to which the system information request is transmitted. The base station apparatus 3 may transmit a non-demand SI for indicating a plurality of sets of resources for transmitting a system information request. Each of the plurality of sets may correspond to a different SI type. That is, a set of resources may be set for each SI type corresponding to the system information request. For example, a first set of resources for transmitting a system information request corresponding to a first SI type and a second set of resources for transmitting a system information request corresponding to a second SI type are: , May be set individually.

The base station apparatus 3 may transmit the SI type corresponding to the resource based on the resource that has received the system information request. The base station apparatus 3 may transmit the SI type corresponding to the set based on the set of resources corresponding to the resource that has received the system information request.”; Hayashi et al.;p.10, para. 2-4)
(“SI type D includes information related to scheduling of other system information. The information related to scheduling of the other system information may include information for indicating a time window in which an SI type other than SI type C is transmitted. The time window may be defined for each SI type. SI type D may indicate a set of subframes in which a certain SI type can be transmitted and / or a set of subframes in which the certain SI type cannot be transmitted. The set of subframes may be common for multiple SI types.”; Hayashi et al.; p.6, para. 1)
(where
“base station” maps to “first device”
“terminal device” maps to “second device”
“terminal device 1 may select one set from the plurality of sets based on the SI type that requests the base station device 3 to transmit”/”D: information / information for indicating the physical root sequence index u corresponding to the “transmitting, by a second device, first indication information to a first device, wherein the first indication information is used to request first system information required by the second device”, “select one set of the plurality of sets based on the SI type”/”D: information / information for indicating the physical root sequence index u corresponding to the preamble” maps to “first indication information”, “requests” maps to “transmitted by the second device”, “SI” maps to “system information”
 “D: information / information for indicating the physical root sequence index u corresponding to the preamble” maps to “the first indication information is first physical ... indication information”, where “information for indicating the physical root sequence” maps to “first physical...indication information”)

acquiring, by the second device, the first system information transmitted by the first device.
(“The system information request may include the above preamble. When the system information request is a preamble, the SI type (information block) to which the system information request corresponds may be given by the preamble index (physical route sequence index u and cyclic shift C v ). The terminal device 1 may determine the preamble index (the physical route sequence index u and the cyclic shift C v ) based on the SI type that requests the base station device 3 to transmit. The base station apparatus 3 may transmit the SI type corresponding to the preamble index based on reception of the preamble corresponding to the preamble index (physical route sequence index u and cyclic shift C v ). The non-
(where
“base station apparatus 3 may transmit the SI type corresponding to the preamble index” maps to “acquiring, by the second device, the first system information transmitted by the first device”)

Hayashi et al. teaches a terminal requesting and receiving on-demand system information to/from a base station.

Hayashi et al. as described above does not explicitly teach:
[first physical] layer [indication information]
wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information

However, Huang et al. further teaches a layer capability which includes:
[first physical] layer [indication information]
(“step 5, physical layer according to the N and du calculated out of sequence of cyclic shift Cv and the physical root sequence number u”; claim 1)
(“For physical layer of UE, primary working random access is the generation and transmission of the random access preamble sequence. the random access leader sequence is for generating and sending process physical 
(where
“physical layer according to the N and du calculated out of sequence of cyclic shift Cv and the physical root sequence number u”/” For physical layer of UE, primary working random access is the generation and transmission of the random access preamble sequence. the random access leader sequence is for generating and sending process physical layer firstly obtained from high-level physical random access channel (PRACH) parameter configuration, preamble format, initial logical root sequence number (indeXinit)” maps to “[first physical] layer [indication information]”

Huang et al. teaches communicating physical layer information via a random access.



However, Zhang et al. further teaches a PRB/SIB capability which includes:
wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information
 (“Considering a transport block size (TBS) size limitation, there may be challenge to define a single SIB that contains all the substantial information that are required by or beneficial to the Rel-13 low complexity UEs. Therefore, multiple SIBs may be defined to provide more flexibility. For example, a new M-SIB1 can be defined similar to current SIB1. The new M-SIB1 can contain key information about the cell and network. The new M-SIB1 can also contain the scheduling information of other System Information messages which provide accessorial parameters of the cell. The Rel-13 low complexity UEs may optionally acquire those system information based on demand.”; Zhang et al.; 0062)
(“Although it may be possible to indicate the new type of UE specific parameter by utilizing spare bits in MIB, another approach according to certain 
(“According to further aspects of certain embodiments, an indication of the TBS of other M-SIBs can be provided in M-SIB1. If the M-SIBs are transmitted in the center 6 PRBs as M-SIB1, the UE may only need to know the TBS of the PDSCH transmission of other M-SIB(s). The TBS index could be added as additional parameter inside the updated schedulingInfoList. Alternatively the M-SIBs could also be transmitted within other narrowband location in the system. The frequency location for M-SIBs could also be added as another scheduling parameter inside schedulingInfoList.”; Zhang et al.; 0087)
(“FIG. 6 illustrates intermittent SI transmission, according to certain embodiments, while FIG. 7 illustrates continuous SI transmission, according to certain embodiments. As can be seen from a comparison of FIG. 6 with FIG. 7, a difference between the two embodiments is that in the former case, the transmission of the various M-SIBs may occur less frequently but close to one another, whereas in the latter case, the transmission of the various M-SIBs may occur at regular intervals with respect to one another. Other transmission patterns are also permitted.”; Zhang et al.; 0085”
(where
“wherein physical layer resource blocks have one-to-one correspondences with pieces of first system information”, where ““physical resource blocks (PRBs)” maps to “physical layer resource blocks”, “M-SIB1”/”other “M-SIBs” maps to “pieces of first system information”, where “mapped”/”occur less frequently but close to one another”/”occur at regular intervals with respect to one another” maps to “correspondences”, where the “various M-SIBs” occurring in different instances of time and the “UE” needing to know the “TBS” of “other M-SIBs(s)” is considered as indicating that the “M-SIB1” and the “other M-SIBs” are separated in time with the “M-SIB1”/”other M-SIBs” mapped to the “central 6 physical resource blocks” maps to “one-to-one correspondence”, where FIGs 6-7 is also considered as indicating the “M-SIB1”/”other M-SIBs” are separated in time)

Zhang et al. teaches communication of “M-SIB1”/”other M-SIBs” mapped with a PRB and dispersed in time.



As to claim 17:
Hayashi et al. as described above does not explicitly teach:
wherein transmitting, by the first device, the first system information according to the first indication information comprises:
transmitting, by the first device, the first system information according to the first indication information by means of one of a broadcast, … or ….

However, Zhang et al. further teaches a broadcast capability which includes:
wherein transmitting, by the first device, the first system information according to the first indication information comprises:
transmitting, by the first device, the first system information according to the first indication information by means of one of a broadcast, … or ….
(“Unlike current SIB scheduling in which the transmission of the SI message is dynamic based on PDCCH indication within the associated SI-window, certain embodiments may transmit the SI messages either intermittently 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broadcast capability of Zhang et al. into Hayashi et al. By modifying the on-demand SI of Hayashi et al. to include the broadcast capability as taught by the SI of Zhang et al., the benefits of improved transmission efficiency (Hayashi et al.; p.3, para. 6) with improved DL capacity/reduced power consumption (Zhang et al.; 0079) are achieved.

As to claim 22:
Hayashi et al. discloses:
before transmitting, by the second device, the first indication information to the first device,
acquiring, by the second device, second indication information transmitted by the first device, wherein the second indication information indicating system information which can be transmitted by the first device;
transmitting, by the second device, the first indication information to the first device comprises:
transmitting, by the second device, the first indication information to the first device according to the second indication information, wherein the first system information belongs to the system information which can be transmitted by the first device.
(“SI type D may indicate a set of subframes in which a certain SI type can be transmitted”; Hayashi et al.; p.6, para. 1)
(“The above-described SI type A to SI type O may be non-demand SI. Some of the above-described SI type A to SI type O may be on-demand SI and the others may be non-demand SI. The SI type A, the SI type B, the SI type C, the SI type D, and the SI type I may be non-demand SI and the other SI types may be on-demand SI.”; Hayashi et al.; p.6, last para.)
(“The system information request may include the above preamble. When the system information request is a preamble, the SI type (information block) to which the system information request corresponds may be given by the preamble index (physical route sequence index u and cyclic shift C v ). The terminal device 1 may determine the preamble index (the physical route sequence index u and the cyclic shift C v ) based on the SI type that requests the base station device 3 to transmit. The base station apparatus 3 may transmit the SI type corresponding to the preamble index based on reception of the preamble corresponding to the preamble index (physical route sequence index u and cyclic shift C v ). The non-demand SI may include information for indicating the correspondence between the preamble index (physical route sequence index u and cyclic shift C v ) and the SI type.”; Hayashi et al.; p.9, last para. and p10. first para.)
(where
“second indication information transmitted by the first device”
“SI type D may indicate a set of subframes in which a certain SI type can be transmitted”/”SI type D...may be non-demand”/”broadcast non-demand SI” maps to “acquiring, by the second device, second indication information transmitted by the first device, wherein the second indication information indicating system information which can be transmitted by the first device”, where “can be transmitted” maps to “which can be transmitted”
“the SI type (information block) to which the system information request corresponds may be given by the preamble index (physical route sequence index u and cyclic shift C v ). The terminal device 1 may determine the preamble index (the physical route sequence index u and the cyclic shift C v ) based on the SI type that requests the base station device 3 to transmit” maps to “transmitting, by the second device, the first indication information to the first device according to the second indication information, wherein the first system information belongs to the system information which can be transmitted by the first device.”
where it is considered that the “non-demand”/”SI type D” to be “broadcast” before the “set of subframes in which a certain SI type can be transmitted” which maps to “before acquiring”

As to claim 23:

wherein acquiring, by the second device, the second indication information transmitted by the first device comprises:
acquiring, by the second device, second physical layer indication information, ... or ... which are transmitted by the first device,
wherein acquiring, by the second device, the second physical layer indication information, ... or ... which are transmitted by the first device comprises one of:
acquiring, by the second device, the second physical layer indication information corresponding to different system information or different system information sets from one of different physical layer channels, ..., or...;
... or ...
(“The downlink data may include on-demand SI and non-demand SI. On-demand SI and non-demand SI may be transmitted on different NXPDSCHs. In other words, the on-demand SI and the non-demand SI may not be transmitted on the same NX-PDSCH.”; Hayashi et al.; p.7, para. 6)
(“NX-PBCH may be used to broadcast non-demand SI.”; Hayashi et al.; p.7, para. 3)
(“SI type D may indicate a set of subframes in which a certain SI type can be transmitted”; Hayashi et al.; p.6, para. 1)
(“The above-described SI type A to SI type O may be non-demand SI. Some of the above-described SI type A to SI type O may be on-demand SI and the others may be non-demand SI. The SI type A, the SI type B, the SI type C, 
(where
“indicate a set of subframes” maps to “second physical layer indication information”,
“SI type D”/”non-demand SI”/ “NX-PBCH may be used to broadcast non-demand SI.” is different than “On-demand SI ... may be transmitted on different NXPDSCHs” which maps to “different physical layer channels”
“SI type A to SI type O” maps to “different system information or different system information sets”

As to claim 25:
Hayashi et al. discloses:
receiving, by the second device, second system information transmitted by the first device, wherein the second system information is system information associated with the first system information.
 (“SI type D includes information related to scheduling of other system information. The information related to scheduling of the other system information may include information for indicating a time window in which an SI type other than SI type C is transmitted. The time window may be defined for each SI type. SI type D may indicate a set of subframes in which a certain SI type can be transmitted and / or a set of subframes in which the certain SI type cannot be 
(where
“SI type D” maps to “first system information”
“certain SI type can be transmitted”/”certain SI type cannot be transmitted” maps to “second system information”
“can be”/”cannot be” maps to “associated”
“SI type ... is transmitted” maps to “receiving, by the second device, second system information transmitted by the first device”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464